 

Case 20-10343-LSS Doc5440 Filed 06/29/21 Page1of2

6 -20-30g/

 

_ Lose, * Sf :_

CiREM.
1
|

72: THE HOmORgRLE Tirdye Silvers tein,

 

y

ZZ Kae YOU ARE Susy ans AQVE. Revreved

Manes JeHeps SO Lawl Fey te get fe Be pout
+ wos moles dad bey bag Scout jeader. ulhes
was elevEw og Ties. UCQLS old . Tam nous

 

   

Z Carano? pemem ber Teeop |
Mus mber. STAR . Ply (Xa R Was Flam pa
ARLOW 5, - Pinedale Catbonnsia. Segudra Cousterl jl

get an 100. T-neuen told angyaue #2
phe Boy ‘Seat decently unged Yichins Te OME

foeutake), Please. Your Horton. do ate? fet tS
VLEs be. ance AGQiInI anda] icy bu
BSA, 130g) louwells. Fisoneks aud avew™
AT7DRUEYS. Dphuk % te Copter Jorg Seems

 

pigh, SS Pee lly rt they / AGUE OUER S00 ahiehs *

“f hoot, m5)

 

 

 
N
—
oO
N
®
Do
©
oO
a
N
—
o
N
—.
co
oO
TC
&
re
oO
t+
st
Ww
oO
oO
aA
”)
”)
—
©
t
©
oO
oO
N
H
©
O

 

 

GRAND RAPIDS MI 493 .

22 JUN 2021 PMS L

 

f
Sadge Laurie Salben Si lvensgge!

gad S. Morket. a
6th. Freer. pe. S.°

ee ee ge,

i 3 SHH id ~45 4

ahh fi ped fi ei fiHi gH fay fag ble gf joe in ff aid Upigedia jy ]payejeny]
